Name: Council Regulation (EEC) No 1205/90 of 7 May 1990 amending Regulation (EEC) No 2245/88 introducing guarantee threshold systems for peaches and pears in syrup and/or in natural fruit juice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 / 73 COUNCIL REGULATION (EEC) No 1205 /90 of 7 May 1990 amending Regulation (EEC) No 2245 / 88 introducing guarantee threshold systems for peaches and pears in syrup and/or in natural fruit juice the guarantee threshold for the Community as a whole should be determined at the end of that period , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1 986 on the common organization of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1202 / 90 ( 2 ), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC ) No 2245 / 88 ( 4 ), as amended by Regulation (EEC) No 1127/ 89 ( 5 ), introduces a guarantee threshold system in particular for peaches in syrup and/or in naturalfruit juice ; whereas Article 118 ( 6 ) of the Act of Accession fixes the quantities of peaches in syrup which may qualify for Community aid in Spain during the first four marketing years following accession at 80 000 tonnes of finished product expressed in net weight ; whereas HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2245 / 88 is hereby replaced by the following : ' 1 . A guarantee threshold of 582 000 tonnes net weight is hereby fixed for peaches in syrup and / or in natural fruit juice covered by CN codes 2008 70 61 , 2008 70 69 , 2008 70 71 , 2008 70 79 , 2008 70 91 and 2008 70 99 for each marketing year for the Community .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS (!) OJNoL 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) See page 66 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 91 . ( 4 ) OJ No L 198 , 26 . 7 . 1988 , p. 18 . ( 5 ) OJ No L 118 , 29 . 4 . 1989 , p. 32 .